                      Case 1:16-cv-08080-JGK Document 130 Filed 07/29/20 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                        MELANIE SPEIGHT
Corporation Counsel                             100 CHURCH STREET                                        Senior Counsel
                                                NEW YORK, NY 10007                                Phone: (212) 356-2425
                                                                                                    Fax: (212) 356-3509
                                                                                                  mspeight@law.nyc.gov


                                                                             July 29, 2020


        VIA ECF
        Honorable John G. Koeltl
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                          Re:   Matthew Jones v. Lieutenant Treubig, 16-CV-8080 (JGK) (KNF)

        Your Honor:

                       I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, representing defendant Lieutenant Christopher Treubig in the above-
        referenced civil action. Defendant writes respectfully pursuant to the Court’s Order, dated July
        18, 2020, to submit a Proposed Judgment and to request that the Court defer entry of judgment in
        order for defendant to submit post-trial motions and to allow the parties time to discuss
        settlement.

                         By Order, dated June 26, 2020, the Court of Appeals for the Second Circuit
        determined that the verdict against Lieutenant Treubig should be reinstated and remanded the
        case for further proceedings. By the same Order, the Court of Appeals for the Second Circuit
        determined that Lieutenant Treubig was not entitled to qualified immunity and elucidated, for the
        first time, specific guidance as to the form of special interrogatories that should be given in the
        circumstances presented by this case. As raised in defendant’s letter, dated May 24, 2018,
        qualified immunity presented a threshold issue to be resolved before defendant pursued
        additional avenues of post-trial relief. In light of the Court of Appeals for the Second Circuit’s
        mandate, defendant now intends to submit additional post-trial motions pursuant to Fed. R. Civ.
        P. 50 and 59. In addition, as relayed by plaintiff, and in light of the likely long road ahead,
        defendant will discuss the possibility of settlement with plaintiff.

                       If defendant prevails, then judgment will need to be vacated again. As a result,
        defendant requests that entry of judgment be temporarily deferred. To the extent that judgment
        is entered before post-trial motions are resolved, then, as plaintiff notes, defendant respectfully

                                                        1
         Case 1:16-cv-08080-JGK Document 130 Filed 07/29/20 Page 2 of 2




requests that it be entered in a form that reflects the aggregate total of damages awarded by the
jury.

              Thank you for your consideration herein.

                                                           Respectfully submitted,

                                                           /s/ Melanie Speight
                                                           Melanie Speight
                                                           Senior Counsel
CC:    VIA ECF
       Amir Ali
       Alexis Padilla
       David Zelman
       Plaintiff’s Counsel




                                               2
